FILE COPY




                        Fourth Court of Appeals
                               San Antonio, Texas
                                    August 13, 2021

                                 No. 04-20-00599-CV

   IN THE MATTER OF THE MARRIAGE OF CARLOS Y. BENAVIDES, JR. AND
                       LETICIA R. BENAVIDES,

                From the County Court At Law No 1, Webb County, Texas
                        Trial Court No. 2011-PB6-000081-L2-A
                       Honorable Hugo Martinez, Judge Presiding


                                    ORDER
       Appellee's Second Motion for Extension of Time to File Brief is hereby GRANTED.
Time is extended to September 8, 2021.


                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court